J-S15001-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: P.J.B. & D.J.B., MINOR              :   IN THE SUPERIOR COURT OF
    CHILDREN                                   :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: S.M.W., MOTHER                  :   No. 3665 EDA 2017

                   Appeal from the Decree October 10, 2017
             In the Court of Common Pleas of Northampton County
                 Orphans’ Court at Nos: 2017-0068, 2017-0069

BEFORE: STABILE, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY STABILE, J.:                                FILED APRIL 16, 2018

       S.M.W. (“Mother”) appeals from the decrees entered October 10, 2017,

in the Court of Common Pleas of Northampton County, which terminated

involuntarily her parental rights to her minor son, D.J.B., born in October

2013, and her minor daughter, P.J.B., born in June 2015 (collectively, “the

Children”).1 We affirm.

       The certified record reveals the following factual and procedural history.

On February 7, 2016, Northampton County Children, Youth and Families

(“CYF”) received a report indicating that P.J.B. was suffering from an

untreated burn. CYF received a second report only two days later, indicating

that Mother had lost a significant amount of weight, appeared to be under the

____________________________________________


1 The trial court entered separate decrees that same day, terminating the
parental rights of the Children’s father, S.B. (“Father”). Father did not appeal
the termination of his parental rights, nor did he file a brief in connection with
this appeal.
J-S15001-18



influence of substance, and was facing eviction. CYF attempted to provide in-

home services, but Mother failed to cooperate. Mother also admitted to using

cocaine. On May 11, 2016, a CYF caseworker visited Mother’s home. Mother

refused to allow the caseworker to go upstairs to see the Children, and

appeared to be under the influence. CYF obtained emergency custody of the

Children on May 12, 2016. The trial court entered shelter care orders on May

19, 2016, and adjudicated the Children dependent on June 9, 2016.

      On June 26, 2017, CYF filed petitions to terminate Mother’s parental

rights to the Children involuntarily. The trial court conducted a termination

hearing on October 10, 2017.        Mother failed to appear at the hearing.

However, Mother’s counsel did appear.       Following the hearing, the court

entered decrees terminating Mother’s parental rights. Mother timely filed a

notice of appeal on November 9, 2017, along with a concise statement of

errors complained of on appeal.

      Mother now raises the following issue for our review. “Whether the trial

court erred in terminating the parental rights of the biological mother because

[Mother] did not receive notice of the hearing in accordance with the

provisions of Section 2513(b) of the [A]doption [A]ct[?]” Mother’s Brief at 7.

      In matters involving the involuntary termination of parental rights, our

standard of review is as follows.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law

                                     -2-
J-S15001-18


      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      In her sole issue on appeal, Mother argues that she did not receive

adequate notice of the termination hearing on October 10, 2017, resulting in

her failure to appear. Mother contends that she attended a pre-trial hearing

on August 1, 2017, during which CYF provided her with notice. Mother’s Brief

at 11-14. However, Mother contends that CYF informed her that the hearing

would take place on either October 10, 2017, or October 11, 2017, and that

she never received clarification as to the correct date. Id.

      The Adoption Act governs involuntary termination of parental rights

proceedings. See 23 Pa.C.S.A. §§ 2101–2938. Section 2513(b) of the Act

provides as follows.

      (b) Notice.--At least ten days’ notice shall be given to the parent
      or parents, putative father, or parent of a minor parent whose
      rights are to be terminated, by personal service or by registered
      mail to his or their last known address or by such other means as
      the court may require. A copy of the notice shall be given in the
      same manner to the other parent, putative father or parent or
      guardian of a minor parent whose rights are to be terminated. A
      putative father shall include one who has filed a claim of paternity
      as provided in section 5103 (relating to acknowledgment and
      claim of paternity) prior to the institution of proceedings. The
      notice shall state the following:



                                      -3-
J-S15001-18


      “A petition has been filed asking the court to put an end to all
      rights you have to your child (insert name of child). The court has
      set a hearing to consider ending your rights to your child. That
      hearing will be held in (insert place, giving reference to exact room
      and building number or designation) on (insert date) at (insert
      time). You are warned that even if you fail to appear at the
      scheduled hearing, the hearing will go on without you and your
      rights to your child may be ended by the court without your being
      present. You have a right to be represented at the hearing by a
      lawyer. You should take this paper to your lawyer at once. If you
      do not have a lawyer or cannot afford one, go to or telephone the
      office set forth below to find out where you can get legal help.

      (Name)

      (Address)

      (Telephone number)”


23 Pa.C.S.A. § 2513(b).

      Likewise, our Orphans’ Court Rules provide the following guidance, in

relevant part.

      (a) Notice to every person to be notified shall be by personal
      service, service at his or her residence on an adult member of the
      household, or by registered or certified mail to his or her last
      known address. If such service is unobtainable and the registered
      mail is returned undelivered, then:

                                      ***

      (2) in [involuntarily termination and adoption proceedings],
      further notice by publication or otherwise shall be given if required
      by general rule or special order of the local Orphans’ Court. If,
      after reasonable investigation, the identity of a person to be
      notified is unknown, notice to him or her shall not be required.

Pa.R.O.C. 15.6(a)(2).

      After a careful review of the certified record, we conclude that Mother

waived this claim. Mother’s counsel appeared and participated in the October

                                      -4-
J-S15001-18



10, 2017 termination hearing, and did not raise any objection regarding

Mother’s lack of notice. See In re Adoption of W.C.K., 748 A.2d 223, 228

(Pa. Super. 2000), appeal denied, 788 A.2d 378 (Pa. 2000), overruled on

other grounds as recognized by, In re Adoption of Z.S.H.G., 34 A.3d 1283,

1288–89 (Pa. Super. 2011) (“[T]he entry of appearance by Mother’s attorney

and her subsequent participation in the termination hearing without objection

to sufficiency of notice waived any claim personal to Mother on this issue.”).

       Even if Mother had not waived this claim, the record confirms that she

received adequate notice of the hearing.         During the pre-trial hearing on

August 1, 2017, counsel for CYF provided notice to Mother and Father as

follows.

             [Counsel for CYF]: Your Honor, I would like to give both
       parents notice of the involuntary termination trial while they’re
       here so we do not need to re-serve them.[2] Please be advised,
       [Father], that you need to come the Northampton County
       Courthouse on October 10, 2017, which is a Tuesday morning at
       9 a.m., and the courthouse is located at 669 Washington Street in
       Easton, Pennsylvania. You are standing here today in Courtroom
       4 of the Northampton County Courthouse. You need to move to
       Courtroom 1 at 9 a.m. If you do not appear at 9 a.m., on October
       10th, 2017, your rights may be ended without a trial. Do you
       understand that, sir?

              [Father]: Yes.

             [Counsel for the CYF]: You understand this will be the only
       notice that you get of the proceedings on October 10 of 2017?

____________________________________________


2 CYF served Mother and Father with written notice of the August 1, 2017 pre-
trial hearing.



                                           -5-
J-S15001-18


              [Father]: Yes.

               [Guardian ad litem (“GAL”)3 for the Children]: Just for
       clarification purposes, I did check the court calendar. Monday of
       that particular nonjury week is an observed holiday. Normally
       these non-jury proceedings for parental rights are held on a
       Tuesday of non-jury week. So I don’t know if it’s going to be on
       the 10th or the 11th. Are we going to re-serve them in the event
       it’s on the 11th?

              [Counsel for CYF]: If they come on the 10th and the case is
       listed for the 11th, we can deal with it at that point. I’m not sure
       how the Court --

              THE COURT: Just praecipe it for the 11th.

             [Counsel for CYF]: The problem is, I’m not sure what the
       Court is going to do at that time, if they’re going to hear it or not
       hear it.

             [Mother], do you understand your next trial will be October
       10th, 2017 at 9 a.m., in the Northampton County Courthouse,
       Courtroom 1, 669 Washington Street in Easton?

              [Mother]: Yes.

             [Counsel for CYF]: Do you understand that you’re standing
       here today, which is August 1st, 2017, in the Northampton County
       Courthouse, Courtroom 4, and that your courtroom is now going
       to move on October 10th, 2017 to Courtroom 1?

              [Mother]: Yes.

            [Counsel for CYF]: Do you understand that if you do not
       show up on October 10th, 2017, at 9 a.m., your rights may be
       ended without any trial whatsoever?

              [Mother]: Yes.

             [Counsel for CYF]: This will be the only notice you receive
       at the proceeding here today. You will not be re-served for any
____________________________________________


3 The Children had the benefit of both legal counsel and a GAL during the
termination hearing on October 10, 2017.

                                           -6-
J-S15001-18


      other date. If you have a problem or don’t understand anything,
      both of you please speak with your attorneys. Does everybody
      understand that?

            [Mother]: Yes.

            [Counsel for CYF]: [Father]?

            [Father]: Yes.

N.T., 8/1/17, at 5-7.

      Initially, we stress that CYF should have provided Mother with written

notice of the October 10, 2017 termination hearing. In its brief, CYF states

that it “personally served” Mother during the August 1, 2017 pre-trial hearing,

in accordance with Section 2513(b).      CYF’s Brief at 1-4.   Personal service

requires that a parent receive a physical copy of the notice of the hearing to

terminate his or her parental rights. See In re K.B., 763 A.2d 436, 440 (Pa.

Super. 2000) (describing personal service as “handing a copy to the

defendant”). Oral notice does not qualify as personal service. The need for

written notice is especially clear in a case like this one, where the date of the

termination hearing was over two months away at the time of the pre-trial

hearing.

      Nonetheless, under the circumstances presented here, it is clear that

Mother did not suffer any prejudice. The record confirms that Mother received

detailed notice of the date, time, and location of the termination hearing. The

record belies Mother’s contention that this notice was confusing. While it is

true that the GAL and counsel for CYF expressed some concern that the

hearing may not occur on October 10, 2017, counsel for CYF then reiterated


                                      -7-
J-S15001-18



to Mother that she should appear on that date. In addition, Mother had the

benefit of counsel during the termination proceedings, and could have

consulted counsel if she had any question as to when she should appear.

      Based on the foregoing, we conclude that Mother’s issue does not entitle

her to relief. Therefore, we affirm the October 10, 2017 decrees terminating

her parental rights involuntarily.

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/16/18




                                     -8-
J-S15001-18




              -9-